 In the Matter Of RAYTHEON MANUFACTURING COMPANYandINTERNA-TIONAL BROTIIERIIOOD OF ELECTRICAL WORKERS, A. F. or L.Case No. 1-R-f729.-Decided March 11, 1946Messrs. Foley, Hoag & Eliot,byMr. Thomas E. Eliot,ofBoston,Mass.,for the Company.Mr. William S. Gordon,of Hartford, Conn., for the A. F. of L.Messrs. Jack W. SimonandJames E. Marino,of Boston,Mass.,for'the C. I. O.Messrs.Harold B. RoitmanandFrank Siegel,of Boston,Mass.,for the United Office and Professional Workers, C. I. O.Mr. Harry R. Ehrlich,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of Elec-tricalWorkers, A. F. of L., herein called the A. F. of L., allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Raytheon Manufacturing Company, Boston,Massachusetts, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Robert E. Greene, Trial Examiner.The hearing was held atBoston, Massachusetts, on February 5 and 6, 1946.The Company,theA. F. of L., and the United Electrical, Radio and MachineWorkers of America, C. I. 0., herein called the C. I. 0., appearedand participated.'All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made at1 The United Office and Professional Workers, C. I 0., intervened solely to protecttheir interest in the office and clerical employees of the CompanyThe A. F. of L.amended its petition to exclude office and clerical workers and an agreement wasreached for a consent election among such employees, whereupon the United Office, andProfessional Workers, C I 0, withdrew from thq proceedings66 N. L. R. B.,No. 79.588 RAYTHEON MANUFACTURINGCOMPANYS89the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Raytheon Manufacturing Company is a Delaware corporationwith plants at Waltham, Newton, and various other points within theCommonwealth of Massachusetts, where it is engaged in the manu-facture of radar parts, power tubes, radio reception tubes, and variouselectronic equipment. In the manufacture of such products, the prin-cipal raw materials used by the Company are copper, steel, wire,plastic, and glass.The annual value of these raw materials purchasedby the Company is in excess of $2,000,000, of which over 80 percentis shipped to it from points outside the Commonwealth of Massa-chusetts.The annual value of the finished products of the Companyis in excess of $2,000,000, of which over 80 percent is shipped by itto points outside the Commonwealth of Massachusetts.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of ElectricalWorkers is a labor or-ganization, affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.United Electrical, Radio and Machine Workers of America is alabor organization, affiliated with the Congress of Industrial Or-ganizations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to either the A. F.of L. or the C. I. O. as the exclusive bargaining representative of itsemployees until certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the A. F. of L. represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.g The Field Examiner reportedthat the A. F of Lsubmitted 3547 cards,and thatthe C I. O. submitted 1898 cardsThere are approximately 7,000 employees in theappropriate unit. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNITThe Company and the A. F. of L. agree that the appropriate unitshould be composed of all maintenance and production employeesof the Company at its plants in Waltham, Newton, and vicinity,3including factory clericals, but excluding all employees at East BostonAirport, Bedford Airport, Marlboro, Nahant, and Greenfield, officeand clerical employees, expediters, buyers, employees in the personnel,purchasing,sales, advertising,production control, scheduling, andengineering4 departments, timekeepers, nurses, doctors, supervisors,and all or any other supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action.The C. I. 0. is inagreementas tothe inclusion and exclusion of the foregoing employ-ees, but contends that there should be two units for the purposes ofcollective bargaining : one comprised of the employees in the Newtonplant, and the other, employees in the remaining plants of the Com-pany.The C. I. 0 advances as grounds for finding two appropriate unitsthe fact that the Company maintainsa separatelabor policy, dif-ferent hours of work, a different wage basis, and separate employ-ment offices for Newton as compared with the other plants.However, all divisions of the Company are responsible to the samemanagement,there is a considerable integration of operations, thedifferencesin hours of work and rate of pay are slight, and a singlepay formula for like jobs is in effectas faras possible.Employeeshavebeentransferred from the Waltham plant to the Newton plantwihtout loss of seniority or other rights, and application for employ-ment ateither plant may be made at the Newton employment office.As indicated above,organizationof the Company's employees hasbeen extended by both organizations to all the Company's plants. Inview of the foregoing, we are of the opinion that all operations ofthe Company in Waltham, Newton, and vicinity comprise a singleappropriate unit.We find that all maintenance and production employees of theCompanyas itsplants in Waltham, Newton, and vicinity, includingfactory clericals,but excluding all employees at East Boston Airport,Bedford Airport,Marlboro,Nahant, and Greenfield, office andclericalemployees, expediters, buyers, employees in the personnel,purchasing,sales, advertising, production control, scheduling, anda Included herein are the plants, warehouses, and offices in Boston, Brookline, Bemis,and Watertown.4 Those employees in the engineering departments doing actual mechanical worksimilartowork performed by productionand maintenanceemployeesare not included in thisexclusion. RAYTHEON MANUFACTURING COMPANY591engineering departments, timekeepers, nurses, doctors, supervisors,and all or any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. TILE DETERMINATION OF REPRESENTATIVESWe shall direct that the questionconcerning representation whichhas arisen be resolved by anelection by secret ballot among employeesin the appropriate unit whowere employed during the pay-roll periodimmediately preceding the date ofthe Direction of Election herein,subject to the limitationsand additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Raytheon Manu-facturing Company, Boston, Massachusetts, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the First Region,actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by International Brotherhood of Electrical Workers,affiliatedwith the A. F. of L., or by United Electrical, Radio andMachine Workers of America,affiliatedwith the C. I. 0., for thepurposes of collective bargaining, or by neither.